Title: To John Adams from Rufus King, 23 November 1814
From: King, Rufus
To: Adams, John


				
					dear Sir
					Washington Nov. 23. 1814
				
				Another of the Patriots of the Revolution is gone: The Vice President was dressed as usual to attend Senate this morning, went in his carriage to call upon Mr. Nourse of the Treasury Department, complained while there of feeling unwell, was helped by Mr. Nourse into the carriage to return to his Quarters, distant not more than a quarter of a mile, was senseless when he arrived there, and on being taken out, and laid upon a Bed, immediately expired without a Groan or a Struggle.Knowing your long and constant friendship for Mr. Gerry, I have thought it to be my duty to impart to you this melancholy information—with the Highest Respect / & Regards / I have the honor to be / Dr. Sir / yr ob. & faithful Servant
				
					Rufus King
				
				
			